Case: 4:20-cv-00078-SNLJ Doc. #: 23 Filed: 09/08/20 Page: 1 of 12 PageID #: 673




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

TINA M. COLLIER,                               )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )       Case No. 4:20-cv-00078-SNLJ
                                               )
ANDREW M. SAUL,                                )
Commissioner of the Social Security            )
Administration,                                )
                                               )
               Defendant.                      )

                             MEMORANDUM AND ORDER

       The Commissioner of the Social Security Administration denied plaintiff Tina M.

Collier’s applications for disability insurance benefits under Title II of the Social Security

Act, 42 U.S.C. §§ 401, et seq. Collier now seeks judicial review. The Commissioner

opposes the motion. The issues being fully briefed, and for the reasons set forth, this

Court will AFFIRM the Commissioner’s decision.

I.     Procedural History

       Collier’s application was denied at the initial determination level. She then

appeared before an Administrative Law Judge (“ALJ”). The ALJ found Collier is not

disabled because her symptoms were not supported by the medical evidence available.

Collier then filed a request for review of the ALJ’s decision with the Appeals Council of

the Social Security Administration, which was denied. Thus, the decision of the ALJ

stands as the final decision of the Commissioner. See 20 C.F.R. § 404.981. Collier now

seeks review by this Court pursuant to 42 U.S.C. § 405(g).

                                              1
Case: 4:20-cv-00078-SNLJ Doc. #: 23 Filed: 09/08/20 Page: 2 of 12 PageID #: 674




II.    Disability Determination—The Five-Step Framework

       A disability is defined as the inability “to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A). A claimant has a

disability “only if his physical or mental impairment or impairments are of such severity

that he is not only unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful work

which exists in the national economy[.]” Id. § 423(d)(2)(A).

       The Commissioner follows a five-step sequential process when evaluating whether

the claimant has a disability. 20 C.F.R. § 404.1520(a)(1). First, the Commissioner

considers the claimant’s work activity. If the claimant is engaged in substantial gainful

activity, the claimant is not disabled. 20 C.F.R. § 404.1520(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the

Commissioner looks to see whether “the claimant has a severe impairment [that]

significantly limits [the] claimant’s physical or mental ability to do basic work activities.”

Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010); see also 20 C.F.R. §

404.1520(a)(4)(ii). “An impairment is not severe if it amounts only to a slight

abnormality that would not significantly limit the claimant’s physical or mental ability to

do basic work activities.” Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007); see also 20

C.F.R. §§ 404.1520(c), 404.1520a(d).



                                              2
Case: 4:20-cv-00078-SNLJ Doc. #: 23 Filed: 09/08/20 Page: 3 of 12 PageID #: 675




       Third, if the claimant has a severe impairment, the Commissioner considers the

impairment’s medical severity. If the impairment meets or equals one of the

presumptively disabling impairments listed in the regulations, the claimant is considered

disabled, regardless of age, education, and work experience. 20 C.F.R. §§

404.1520(a)(4)(iii), (d).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of

the presumptively disabling impairments, the Commissioner assesses whether the

claimant retains the “residual functional capacity” (RFC) to perform his or her past

relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(5)(i). An RFC is “defined

as what the claimant can still do despite his or her physical or mental limitations.” Gann

v. Berryhill, 864 F.3d 947, 951 (8th Cir. 2017); see also 20 C.F.R. § 404.1545(a)(1).

While an RFC must be based “on all relevant evidence, including the medical records,

observations of treating physicians and others, and an individual’s own description of his

limitations,” an RFC is nonetheless an “administrative assessment”—not a medical

assessment—and therefore “it is the responsibility of the ALJ, not a physician, to

determine a claimant’s RFC.” Boyd v. Colvin, 831F.3d 1015, 1020 (8th Cir. 2016). Thus,

“there is no requirement that an RFC finding be supported by a specific medical

opinion.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). Ultimately, the claimant

is responsible for providing evidence relating to his RFC and the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging

for a consultative examination(s) if necessary, and making every reasonable effort to help

[the claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R.

                                             3
Case: 4:20-cv-00078-SNLJ Doc. #: 23 Filed: 09/08/20 Page: 4 of 12 PageID #: 676




§ 404.1545(a)(3). If, upon the findings of the ALJ, it is determined the claimant retains

the RFC to perform past relevant work, he or she is not disabled. 20 C.F.R. §

404.1520(a)(4)(iv).

       Fifth, if the claimant’s RFC does not allow the claimant to perform past relevant

work, the burden of production to show the claimant maintains the RFC to perform work

that exists in significant numbers in the national economy shifts to the Commissioner.

See Brock v. Astrue, 574 F.3d 1062, 1064 (8th Cir. 2012); 20 C.F.R. § 404.1520(a)(4)(v).

If the claimant can make an adjustment to other work that exists in significant numbers in

the national economy, the Commissioner finds the claimant not disabled. 20 C.F.R. §

404.1520(a)(4)(v). If the claimant cannot make an adjustment to other work, the

Commissioner finds the claimant disabled. Id. At Step Five, even though the burden of

production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Hensley, 829 F.3d at 932.

III.   The ALJ’s Decision

       At Step One, the ALJ found Collier met the insured status requirements through

June 30, 2021, and had not engaged in substantial gainful activity since March 17, 2016.

(Tr. 12). At Step Two, the ALJ found Collier suffers from five medically determinable

impairments: (1) mild lumbar facet arthropathy; (2) major depressive disorder; (3)

generalized anxiety disorder; (4) panic disorder; and (5) agoraphobia. (Tr. 12). At Step

Three, the ALJ concluded Collier does not have an impairment or combination of

impairments that meets or equals one of the presumptively disabling impairments listed

in the regulations. (Tr. 13-14).

                                             4
Case: 4:20-cv-00078-SNLJ Doc. #: 23 Filed: 09/08/20 Page: 5 of 12 PageID #: 677




       Next, in beginning the analysis of Step Four, the ALJ determined Collier’s RFC.1

The ALJ found that

       [t]he claimant has the residual functional capacity to perform light work as
       defined in 20 CFR 404.1567(b) except no climbing ladders, ropes, or
       scaffolds; occasional climbing ramps or stairs, balancing, stooping, kneeling,
       crouching, or crawling; limited to perform simple, routine tasks but no fast-
       pace work with strict production quotas such as assembly line work; limited
       to work that requires only occasional changes in the work setting, occasional
       interaction with co-workers. And, although there is no prohibition against
       incidental contact, the claimant cannot perform work that requires interaction
       with the public.

(Tr. 15). As part of this determination, the ALJ found Collier’s allegations about her

physical and mental symptoms’ intensity, persistence, and limiting effects were not

consistent with the medical records when considered as a whole. (Tr. 15). The ALJ noted

Collier alleged disability “due to depression and anxiety despite formal mental health

treatment, prescribed psychotropic medication, and assistance of a case worker.” (Tr. 15).

The record “demonstrate[d] a history of treatment for diagnosed major depression and

generalized anxiety disorder,” yet medication made her “feel[] better.” (Tr. 16-17). She

even felt “better after [her] husband got his disability.” (Tr. 17). In addition to mental

health concerns, Collier alleged “back pain” limited “her ability to lift more than 10 to 15

pounds, stand 15 minutes, walk half a block, and sit 20 to 30 minutes.” (Tr. 16). Yet,

“physical examination findings [] failed to corroborate the claimant’s subjective

allegations.” (Tr. 17). Generally, “clinician found no evidence of abnormal gait or


1
 Determining claimant’s RFC is “essential to properly completing steps four and five.” Swink
v. Saul, 931 F.3d 765, 769 (8th Cir. 2019). However, the RFC is determined at step four—a
point in which the burden of proof rests with claimant. See Scott v. Berryhill, 855 F.3d 853,
855 (8th Cir. 2017); Goff v. Barnhart, 421 F.3d 785, 793 (8th Cir. 2005).

                                              5
Case: 4:20-cv-00078-SNLJ Doc. #: 23 Filed: 09/08/20 Page: 6 of 12 PageID #: 678




inability to ambulate independently,” and there was “no objective evidence of muscle

atrophy, spasm, [] persistent weakness[,] neurological deficits[,] or chronic inflammatory

signs.” (Tr. 17). Ultimately, taking the record as a whole, the ALJ was unconvinced that

Collier suffered debilitating impairments given “conservative” treatment, “daily activities

that are inconsistent with the severity of symptoms [alleged],” and “minimally abnormal

diagnostic and physical examination findings.” (Tr. 18).

       Having made an RFC determination, the ALJ continued on through Step Four to

determine whether Collier could perform her past relevant work in light of her designated

RFC. The ALJ determined Collier is unable to perform any past relevant work. (Tr. 20).

       At Step Five, the ALJ analyzed whether Collier can successfully adjust to other

work. The ALJ noted that if Collier could perform all or substantially all of the exertional

demands at a given level under the Medical-Vocational Guidelines (the “Grids”), 20

C.F.R. Part 404, Subpart P, Appendix 2, then the Grids would direct a conclusion of

whether Collier was “disabled” or “not disabled.” The ALJ acknowledged, however, that

additional limitations impede Collier’s ability to perform work at all or substantially all

of the assigned level. Thus, the ALJ relied on vocational expert (VE) testimony to

determine the extent to which these limitations erode Collier’s occupational base to

perform sedentary work. The VE testified Collier could perform work as a small product

assembler, packer/inspector, or housekeeper even after considering all of the limitations

in Collier’s RFC. (Tr. 21). The ALJ then found these jobs exist in significant numbers in

the national economy and concluded Collier is not disabled. (Tr. 21).



                                              6
Case: 4:20-cv-00078-SNLJ Doc. #: 23 Filed: 09/08/20 Page: 7 of 12 PageID #: 679




IV.    Standard of Review

       The Court must affirm the Commissioner’s decision if it is supported by

substantial evidence on the record as a whole. 42 U.S.C. § 405(g). Substantial evidence

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019). “[T]he threshold for such

evidentiary sufficiency is not high.” Id. Under this test, the court “consider[s] all evidence

in the record, whether it supports or detracts from the ALJ’s decision.” Reece v. Colvin,

834 F.3d 904, 908 (8th Cir. 2016). The court “do[es] not reweigh the evidence presented

to the ALJ” and will “defer to the ALJ’s determinations regarding the credibility of

testimony, as long as those determinations are supported by good reasons and substantial

evidence.” Id. The ALJ will not be “reverse[d] merely because substantial evidence also

exists in the record that would have supported a contrary outcome, or because [the court]

would have decided the case differently.” KKC ex rel. Stoner v. Colvin, 818 F.3d 364,

370 (8th Cir. 2016).

V.     Discussion

       Collier makes only one challenge to the ALJ’s decision. She says the ALJ erred in

giving partial—not controlling—weight to her treating psychiatrist, Dr. Bhaskar Gowda.

The ALJ gave weight to Gowda’s opinion that Collier suffered “moderate mental

limitations” because it was “consistent with treating sources’ mental health treatment

records[,] supported by the mental status examination findings[,] and [was] corroborated

by the assessment of the state agency psychologist, Dr. Smith.” (Tr. 19). However, in

Collier’s own words, the ALJ disregarded and gave “no discussion whatsoever [to] Dr.

                                              7
Case: 4:20-cv-00078-SNLJ Doc. #: 23 Filed: 09/08/20 Page: 8 of 12 PageID #: 680




Gowda’s opinion [that] included the doctor’s assessment that [Collier] would miss two or

more days of work per month due to psychologically-based symptoms.” Collier accuses

the ALJ of error on this point.

       A treating physician’s opinion is given “controlling weight” when it is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence.” 20 C.F.R. § 404.1527(c)(2).

However, when “the treating physician’s opinion is internally inconsistent or conflicts

with substantial evidence contained within the medical record as a whole, the ALJ may

afford it less weight.” Pemberton v. Saul, 953 F.3d 514 (8th Cir. 2020). When a treating

physician’s opinions are not given controlling weight, the ALJ must give “good reasons”

for the weight ultimately assigned; this requires consideration of various factors like

length of treatment history, nature of the treatment relationship, supportability of the

opinion, consistency of it, the physician’s specialization or non-specialization, and “other

factors.” 20 C.F.R. §§ 404.1527(c)(2), (c)(2)-(c)(6).

       A separate issue is how a treating physician’s opinions are presented. When those

opinions come in the form of conclusory, undetailed statements—generally called

“medical source statements” (MSS)—the Eighth Circuit has repeatedly concluded the

ALJ is right to discount or even disregard them. See Chesser v. Berryhill, 858 F.3d 1161,

1165 (8th Cir. 2017); Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012); Johnson v.

Astrue, 628 F.3d 991, 994 (8th Cir. 2011). This is because an RFC determination is one

the ALJ must make, not a physician, and that task requires consideration of “all the

relevant evidence,” not just one physician’s opinions. Nash v. Commissioner, Soc. Sec.

                                              8
Case: 4:20-cv-00078-SNLJ Doc. #: 23 Filed: 09/08/20 Page: 9 of 12 PageID #: 681




Admin., 907 F.3d 1086, 1089 (8th Cir. 2018); Johnson v. Astrue, 628 F.3d at 994. Thus,

when a functional limitation is included in an MSS, but is “not reflected in any treatment

notes or medical records,” the ALJ is right to disregard that limitation as conclusory and

unsupported by the total record. Anderson, 696 F.3d at 794 (ALJ did not err in

disregarding treating physician’s report on claimant’s functional limitations due to pain

where report merely referenced “a lot of joint pain” due, generally, to fibromyalgia).

       Here, Gowda completed a mental health MSS that is both conclusory and

unsupported. (Tr. 396-398). The MSS is conclusory in that it is, literally, a series of

checkmarks—and little else. At the bottom of the MSS Gowda checkmarks “yes” to a

question asking whether Collier would “miss two or more days of work per month due to

psychologically-based symptoms.” (Tr. 398). The MSS is unsupported in that it does

nothing to explain why Collier will suffer sustained absenteeism—no records are cited,

and no analysis is made. This does not suffice. See Chesser, 858 F.3d at 1165 (criticizing

MSS that “contained no explanation” for the impairments described); Anderson, 696 F.3d

at 794 (criticizing MSS that “cites no medical evidence, and provides little to no

elaboration” for the impairments described). The ALJ, faced with an essentially nugatory

MSS, was therefore required to turn instead to “treatment notes and medical records to

form the basis of [his or her] decision.” Anderson, 696 F.3d at 793. And that is exactly

what transpired, here.

       The ALJ explained that Collier “has fluctuating depression,” but “there is nothing

in the treatment records that would indicate she is incapable at baseline of sustaining non-

fast-paced, simple, routine work with social limitations.” (Tr. 18). Rather, Collier’s

                                              9
Case: 4:20-cv-00078-SNLJ Doc. #: 23 Filed: 09/08/20 Page: 10 of 12 PageID #: 682




“mental impairments are treated, stable, and generally controlled with [] medication” and,

moreover, Collier retains the ability to “function independently” including caring for

herself, her grandchildren, preparing meals, doing household chores, handling finances,

shopping, and driving. (Tr. 18-19). The fact that Collier can engage in various daily

activities with success “tend[s] to show that [she] is capable of completing simple tasks,

leaving her home, and interacting with others on at least a superficial level”—exactly

what the RFC limited Collier to, here. Julin, 826 F.3d at 1087. Further, “[t]hat [Collier’s]

medication [is] effective in relieving her symptoms further supports the ALJ’s finding

that [her] complaints of disabling depression [are] not fully credible.” Id. To be sure,

Collier’s mental symptoms appear situational, where she reported feeling “better after

[her] husband got his disability” and suggests she mainly worries about “finances and

relationships.” (Tr. 343, 439); see Gates v. Astrue, 627 F.3d 1080, 1082 (8th Cir. 2010)

(depression that was “situational in nature” and “improved with a regimen of medication

and counseling” was not severe). Taken as a whole, this Court agrees with the ALJ that

there is nothing in the record to suggest Collier would be unable to work a simple job or

would face sustained periods of absence every month—nothing of the sort manifests in

the treatment records. Rather, Collier appears to be someone who suffers fluctuating

periods of depression and anxiety that are situationally influenced and, overall, well-

controlled by medication and treatment. Indeed, any time Collier faces a period of

heightened anxiety or depression, it is invariably linked to a passing situation (financial

worries, relationship concerns, accident of a grandchild, lack of sleep, etc.) or because

medication has been adjusted or, else, ran out. (Tr. 319, 323, 343, 363, 367, 371, 383,

                                             10
Case: 4:20-cv-00078-SNLJ Doc. #: 23 Filed: 09/08/20 Page: 11 of 12 PageID #: 683




389, 427, 433, 439, 445, 450, 454, 469, 513). These transient factors, alone, are not a

reason to believe, as the MSS in this case does, that Collier is going to face persistent and

debilitating absenteeism.

       This Court cannot say that the ALJ erred in giving only partial credit to Gowda’s

opinions—all agree that Collier suffers mild-to-moderate impairments due to struggles

with anxiety and depression. But, the record simply does not support a finding that

Collier will face substantial absenteeism in a job designed, through the RFC, to limit her

to simple work, with limited change in work settings, and only occasional social

interaction with others. That sort of job is exactly what she appears to be doing in her

personal life, as she cares for herself and her young grandchildren. Gowda’s workplace-

related limitations lack “supportability,” 20 C.F.R. § 404.1527(c)(3), and this Court will

not conclude that the ALJ erred in pointing this flaw out as to that portion of Gowda’s

opinions. No error was committed.

VI.    Conclusion

       This Court’s review is limited to determining whether the ALJ’s findings are

based on correct legal standards and supported by substantial evidence. It does not

substitute its own judgment for that of the ALJ. Gann v. Berryhill, 864 F.3d 947, 950 (8th

Cir. 2017). Having found the ALJ’s conclusions were supported by substantial evidence

and that legal standards were correctly applied, this Court affirms the ALJ’s decision.

       Accordingly,




                                             11
Case: 4:20-cv-00078-SNLJ Doc. #: 23 Filed: 09/08/20 Page: 12 of 12 PageID #: 684




      IT IS HEREBY ORDERED that the Commissioner’s decision is AFFIRMED

and plaintiff Tina M. Collier’s complaint (ECF #1) is DISMISSED with prejudice. A

separate judgment accompanies this Order.

      So ordered this 8th day of September 2020.




                                     STEPHEN N. LIMBAUGH, JR.
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                            12
